Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I (claims 1-5 and 8-11) in the reply filed on 10/12/2020 is acknowledged.  The traversal is on the ground(s) that: ‘restriction requirement at least with respect to claims 6 and 7, which depend from claim 1 and further define the method of claim 1 by characterizing how improved gut microbiota is assessed. At least claims 6 and 7 should be examined alongside claim 1, as there would be no added burden to the Office in examining these dependent claims’.  This has been found persuasive and as per the request of the applicants, claims 6 and 7 are examined on the merits.  
The requirement is still deemed proper for groups I and III and is therefore made FINAL.

Status of pending claims
Applicant’s amendment to claims in the response filed on 07/23/2021 has been acknowledged. 
Claims 1-13 are pending.
Claims 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2020.
	Claims 1-11 are examined on the merit.
.

Drawings
No drawings have been submitted.

Withdrawn rejections/objections
	Applicant’s declaration filed under Rule 37 C.F.R. § 1.130 on 07/23/2021 has been considered. Rejection of Claims 1-11 under 35 U.S.C. § 102(a)(1) or, in the alternative, 35 U.S.C. § 103 for allegedly being anticipated or obvious in view of Jianqin has been withdrawn in view of the aforementioned affidavit.

Maintained rejections/objections
Examiner’s Note
	The results presented in Table 2 discloses statistical analysis of the study conducted to support the instant invention. However, the statistical model used has not been adequately described to understand the data presented. The results indicate that ANOVA was performed using square root-transformed values for the propionic acid but the data presented fails to indicate how the data was processed for acetic acid and butanoic acid. It should be further noted that in the data for mixed-effects ANOVA column values have been presented for A1/A2-A2 which is an estimate. Hence the data presented in the table 2 appears to be not a reliable data for concluding the positive results presented in the study as being statistically significant.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection has been modified to address the current amendments to the claims. Response to arguments appears at the end of the reiterated rejection. 
In the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus a composition containing beta-casein wherein at least 75% by weight of the beta-casein is a beta-casein variant that has a proline at position 67 of the beta-casein amino acid sequence.
Claim as presented recite in the preamble that it is a method for improving the levels of beneficial gut microbial. Claim as amended recite “the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus”. The term “altered” has a meaning “made different in some way” according to the dictionary meaning from website: https://www.merriam-webster.com/dictionary/altered. Hence it is unclear whether the subject in need of the treatment who has an altered intestinal level of bacteria exhibit an altered” in claim 1 is a relative term with a dictionary meaning of: “made different in some way” which renders the claim indefinite. The term “altered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether increase or decrease of the recited genera of bacteria or a combination of them improve the microbiota. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more.
In the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus a composition containing beta-casein wherein at least 75% by weight of the beta-casein is a beta-casein variant that has a proline at position 67 of the beta-casein amino acid sequence.
altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus”. The term “altered” has a meaning “made different in some way” according to the dictionary meaning from website: https://www.merriam-webster.com/dictionary/altered. Hence it is unclear whether the subject in need of the treatment who has an altered intestinal level of bacteria exhibit an ‘elevated level’ or ‘depleted level’ of bacteria as the term ‘altered’ means ‘made different in some way’ and not clear whether the patient in need thereof the treatment need an increase or decrease in the level of bacterial genera Bifidobacterium, Bacteroides, Clostridium or Ruminococcus. From the claim as recited/amended it is unclear whether increase or decrease of the recited genera of bacteria or a combination of them improve the microbiota.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” as set forth on December 16, 2014 (hereafter “Guidance”, refer to the flow chart in the Guidance), Revised Guidance set forth on May 2016 (hereafter “Revised Guidance”), and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (hereafter “2019 PEG”).
Step 1: Is the claim drawn to a process, machine, or manufacture of composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a process.
Step 2a, Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? The claims are directed to a natural phenomenon, specifically a nature-based product limitation.

Claims 1-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more”.
	The information from website: https://web.archive.org/web/20140114000607/https://www.a2milk.com.au/, discloses the commercial availability of A2 beta casein milk states that: “while originally all dairy cows produced milk containing only the A2 type of beta-casein protein. a2 Milk™ comes from cows specially selected to produce A2 beta-casein protein rather than A1. Because a2 Milk™ is rich
in A2 beta-casein protein, it may assist with your digestive wellbeing”. Hence consumption A2 beta casein milk assist in wellbeing of digestive system (gut).      
As evidenced by KV Satyanarayana reference (“The hype over branded A2 milk,” The Hindu Business Line, published April 19, 2018, pp. 1-6), KV Satyanarayana reference teaches that A2 milks contain A2 type beta casein, whereas A1 milk contains A1 type beta casein; A1 protein is a natural mutation of A2 which occurred over 1,000 years ago and on its digestion produces beta-casomorphin-7 (BCM-7) (see p. 1, paragraph 2). KV Satyanarayana reference also teaches that Indian native breeds of cows and buffaloes are of A2 milk type (see p. 2, “Status of Cattle in India”). Studies by the National Bureau of Animal Genetic Resources (NBAGR), Kanral covering 22 desi breeds have established that predominant genotype in India’s native cattle is A2A2, confirming that our indigenous cows and buffaloes produce A2 milk (see p.2, “Genotype project”, paragraph 1). Thus, the evidence establishes that A2 type milk is naturally occurring product of nature and providing A2 type milk obtained from e.g., a Red Sindhi breed of cow or a native breed of Indian cow or buffalo does not add significantly more to the judicial 
The information from website: https://web.archive.org/web/20140114000648/http://a2milk.com.au/about-a2-milk.php, disclose that: “The A2 form of beta-casein has been identified by scientific research to be the original form of beta-casein that would have been produced by cows thousands of years ago.
Traditional cattle breeds such as the zebu, the native Asian cattle and closely related animals such as the water buffalo and yak all still only produce the A2 type of beta-casein. Some dairy cows still only produce the A2 type of beta-casein and these can be identified and milked to produce a2 Milk™”. Therefore, the A2 beta casein milk is a natural form of the milk in cows and other mammals for thousands of years. 
It should be noted that ‘providing’ to an animal or ingestion of naturally available A2 beta casein milk by general population inherently improves the levels of beneficial gut microbiota. As suggested by: 
Step 2a, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
This judicial exception is not integrated into a practical application because the beta-casein in A2 milk is 100% A2 beta-casein, which is the percentage of beta-casein in naturally occurring A2 milk. 
Step 2b: Does the claim recite additional elements that amount significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception. Specifically, the claims do not include any elements in addition to the natural product.
With regards to claims 6 and 7 it should be noted that when the wellbeing of the gut is inherent and hence improved gut function in the form of improving levels of beneficial microbiota of gut is inherent in the general population (patient population) and hence does not contribute significantly more than the judicial exception. 
With regards to claims 8-10, fresh milk from an a2 beta producing cow milk read on the instant invention. With regards to claim 11, humans have been consuming (ingesting) the cow’s milk for thousands of years in the regions where cows produce 100% a2 beta milk.
In summary, claims 1-11 do not qualify as patent eligible subject matter.

Response to Arguments
Applicants argue that:


b)	Here, the claims integrate any natural product or natural phenomenon which may underlie the invention into a practical application by, e.g., providing use of a particular composition, a composition containing beta-casein wherein at least 75% by weight of the beta-casein is a variant that has a proline at position 67 of the beta-casein amino acid sequence, to achieve a discrete biological effect. Additionally, akin to the claims at issue in Natural Alternatives, the instant claims are directed to a patent eligible new way of using the composition - in a method for improving levels of beneficial gut microbiota. As such, not only does the analysis of Prong One of Revised Step 2A reveal that the instant claims satisfy Section 101, the analysis at Prong Two of Revised Step 2A further compels a conclusion that the claimed subject matter satisfies Section 101. 


Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
a)	With regards to applicants statement that: “[t]he claims have been amended to recite that the method as claimed comprises administering the composition to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus. The claims have been amended merely in an effort to advance prosecution and address the Office's concern”. It should be noted that the instant amendment does not contribute to the additional elements that are sufficient to amount to significantly more than the judicial exception, because, as illustrated in the rejection, consumption of A2 milk has been in practice for centuries and as required by the instantly amended claims, the benefit to animals including humans in terms of improving gut microbiota and altering of intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus is an inherent property. 

. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-5 and 8-11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho, European Journal of Clinical Nutrition (2014) 68, 994–1000. The rejection has been modified to address the current amendments to the claims. Response to arguments appears at the end of the reiterated rejection.
In the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus a composition containing beta-casein wherein at least 75% by 
Claim as presented recite in the preamble that it is a method for improving the levels of beneficial gut microbial. Claim as amended recite “the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus”. The term “altered” has a meaning “made different in some way” according to the dictionary meaning from website: https://www.merriam-webster.com/dictionary/altered. Hence it is unclear whether the subject in need of the treatment who has an altered intestinal level of bacteria exhibit an ‘elevated level’ or ‘depleted level’ of bacteria as the term ‘altered’ means ‘made different in some way’ and not clear whether the patient in need thereof the treatment need an increase or decrease in the level of bacterial genera Bifidobacterium, Bacteroides, Clostridium or Ruminococcus. From the claim as recited/amended it is unclear whether increase or decrease of the recited genera of bacteria or a combination of them improve the microbiota.
Ho discloses: “There are two families of beta-casein proteins, known as A1 and A2 beta-casein ‘types’.3 The A1 type variant arose in European herds from the original A2 type ~ 5000–10000 years ago from a Proline67 to Histidine67 point mutation” (Introduction). Ho, et al., conducted a study on the effects of A1 and A2 beta casein on gastrointestinal system. A2 beta casein (750 ml/day) was consumed by the 41 human adults (Subject/Methods). Ho discloses that: The aim of this study was to compare the gastrointestinal effects of dietary A1 versus A2 beta-casein-containing milk in adults using subjective and objective measures of gastrointestinal performance (page 995, bridging paragraph from column 1-2). In the absence of a targeted patient population, consumption of A2 beta casein milk by an animal (in this case a human . 

Response to Arguments
Applicants argue that: 	The Office's rationale behind the anticipation rejection failed to establish that the cited disclosure reported consumption by a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus. There is no showing in the Office Action that the particular subjects required by the instant claims were explicitly or inherently disclosed in the cited reference. In the absence of such a showing, the rejection cannot stand.

07/23/2021 have been fully considered but they are not persuasive. As illustrated in the rejection as modified, it is not clear whether the subject or animal is in need of an increase in the level or decrease in the level of the Bifidobacterium, Bacteroides, Clostridium and Ruminococcus, because, the claim as recited the term ‘altered’ intestinal level. It is unclear whether the level of the aforementioned bacterial genera are in a state of augmented level or depreciated level that require readjustment in the way of altering the level of the bacteria. Also, the animals (calves) and humans who consume (consumed) the A2 milk in the past were inherently benefited by an inherent alteration of the bacterial level. The consumption of A2 milk by humans and other animals is being practiced for centuries. 

2.	Claim(s) 1-5 and 8-11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (WO2015005804). The rejection has been modified to address the current amendments to the claims. Response to arguments appears at the end of the reiterated rejection.
In the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus a composition containing beta-casein wherein at least 75% by weight of the beta-casein is a beta-casein variant that has a proline at position 67 of the beta-casein amino acid sequence.
Claim as presented recite in the preamble that it is a method for improving the levels of beneficial gut microbial. Claim as amended recite “the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus”. The term 
Clarke discloses: “The beta-caseins can be categorized as beta-casein Al and beta-casein A2. These two proteins are the predominant beta-caseins in the milk consumed in most human populations. Beta-casein Al differs from beta-casein A2 by a single amino acid. A histidine amino acid is located at position 67 of the 209 amino acid sequence of beta-casein Al, whereas a proline is located at the same position of beta-casein A2.” (page 2, lines 18-23). Clarke mentions an anecdotal study and states that: “In addition, there have been anecdotal reports (online and media) from consumers having unknown or unconfirmed conditions referring to improvements in gastrointestinal function after drinking milk high in beta-casein A2 (and conversely low in beta-casein Al), but these are non-scientific reports and they are non-specific as to the cause of any improvement in function” (page 3, lines 29-33). This is contrary to the instant claim of ‘improving levels of beneficial gut microbiota’. Nevertheless, Clarke discloses: “In a second aspect of the invention there is provided a composition for preventing or reducing the symptoms of lactose intolerance in an animal which composition contains beta casein and where the beta-casein comprises at least 75% by weight beta-casein A2” (page 4, lines 17-20). Further, Clarke discloses: “The milk may be in the form of fresh milk, milk powder, liquid milk reconstituted . 
Response to Arguments
Applicants argue that: 	The anticipation rejection based on Clarke is similarly deficient. The Office's rationale behind the rejection failed to establish that Clarke reported consumption by a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus. There is no showing in the Office Action that the particular subjects required by the instant claims were explicitly or inherently disclosed in the cited reference.

Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. As illustrated in the rejection as modified, it is not clear whether the subject or animal is in need of an increase in the level or decrease in the level of the Bifidobacterium, Bacteroides, Clostridium and Ruminococcus, because, the claim as recited the term ‘altered’ intestinal level. It is unclear whether the level of the aforementioned bacterial genera are in a state of augmented level or depreciated level that require readjustment in the way of altering the level of the bacteria. Also, the animals (calves) and humans who consume (consumed) the A2 milk in the past were inherently benefited by an inherent alteration of the bacterial level. The consumption of A2 milk by humans and other animals is being practiced for centuries.    
   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5 and 8-11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of U.S. Patent No. 10702580. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus a composition containing beta-casein wherein at least 75% by weight of the beta-casein is a beta-casein variant that has a proline at position 67 of the beta-casein amino acid sequence. The claims of U.S. Patent No. 10702580 are drawn to a method of improving antioxidant capacity in a human by increasing the level of glutathione in the blood or tissue of the human, the method comprising providing to the human a composition containing bovine beta-casein in an amount effective to increase the level of glutathione in the blood or tissue of the human, where the beta-casein comprises at least 75% by weight of one or more beta-caseins selected from the A2 type beta-caseins. The method steps involved in the U.S. Patent No. 10702580 is also providing a composition of beta-casein comprising at least 75% by weight of one or more beta-caseins selected from the A2 type beta-caseins. Since the method step of U.S. Patent No. 10702580 reads on the method steps of instant invention, providing a composition comprising A2 type beta-caseins inherently assist in ‘improving levels of beneficial gut microbiota’ of the instant invention. Hence the instant invention is an obvious variant of invention claimed in U.S. Patent No. 10702580.  

2.	Claims 1-5 and 8-11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10568933. Although the claims at issue in the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, Bacteroides, Clostridium and Ruminococcus a composition containing beta-casein wherein at least 75% by weight of the beta-casein is a beta-casein variant that has a proline at position 67 of the beta-casein amino acid sequence. The claims of U.S. Patent No. 10568933 are drawn to a method for treating hyperglycemia in a non-diabetic animal, where the method comprises a non-diabetic animal in need thereof consuming a composition containing beta-casein or providing the composition to the animal for consumption, wherein the beta-casein comprises at least 75% by weight beta-casein A2. The method steps involved in the U.S. Patent No. 10568933 is also providing a composition of beta-casein comprising at least 75% by weight of one or more beta-caseins selected from the A2 type beta-caseins. Since the method step of U.S. Patent No. 10568933 reads on the method steps of instant invention, providing a composition comprising A2 type beta-caseins inherently assist in ‘improving levels of beneficial gut microbiota’ of the instant invention. Hence the instant invention is an obvious variant of invention claimed in U.S. Patent No. 10568933.

3.	Claims 1-5 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of copending Application No. 16084853. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant invention applicants claim a method of improving levels of beneficial gut microbiota, the method comprising administering to a subject in need of altered intestinal levels of bacteria from any one or more of the following genera Bifidobacterium, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Please note: It should be noted that instant inventor, as applicant is aware, have several of patent applications at various stages of prosecution before the U.S. Patent Office. While the office has tried best to raise relevant double patenting issues here, it is ultimately the duty of applicant to inform the Office of copending applications/or patents claiming overlapping or identical subject matter.

Response to Arguments
Applicants have not presented any arguments with regards to pending double patenting rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658